HARPER, J.
Appellant wás convicted of forgery, and his punishment assessed at five years’ confinement in the state penitentiary.
No statement of facts or bills of exceptions accompany the record.' The indictment contains a number of counts, but, as the court submitted only the first count in the indictment, the action of the court in overruling the motion to quash the other counts in the *74indictment need not be considered. There was no motion to quash the count which was by the court submitted to the jury.
The judgment is affirmed.